MEMORANDUM **
Willie Lee Jefferson, a Nevada state prisoner, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs in violation of the Eighth Amendment. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Oliver v. Keller, 289 F.3d 623, 626 (9th Cir.2002), and we affirm.
The district court properly granted summary judgment for defendant D’Amico because Jefferson failed to raise a genuine issue of material fact as to whether additional MRI testing on his varicose veins was medically necessary. See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.1989) (a difference of opinion about a course of medical treatment does not amount to deliberate indifference to serious medical needs).
The district court properly denied Jefferson’s motion for appointment of counsel because Jefferson did not demonstrate any exceptional circumstances. See Terrell v. Brewer, 935 F.2d 1015,1017 (9th Cir.1991).
We will not consider Jefferson’s arguments regarding the prison administrative regulations because they are raised for the first time on appeal. See Cold Mountain v. Garber, 375 F.3d 884, 891 (9th Cir.2004) *750(an appellate court will not consider arguments not raised before the district court absent exceptional circumstances).
Jefferson’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.